ORDER

The Court having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respon*468dent, David Hanan Greenberg, to suspend the Respondent from the practice of law in the State of Maryland for a period of thirty (30) days, it is this 8th day of October 2003,
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be and it is hereby GRANTED, and the Respondent, David Hanan Greenberg, is suspended from the practice of law in the State of Maryland for a period of thirty (30) days, the suspension shall commence on October 10, 2003; and it is further
ORDERED, that the Clerk of this Court shall strike the name of David Hanan Greenberg from the Register of attorneys and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772.